DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/15/2022 has been entered. Claims 21-36 remain pending.

Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 21 and 27, in view of the amendments and remarks filed 02/15/2022, the recited limitations, particularly “learning, by at least one device associated with a slice selection function, a slice reselection decision for at least one self-operation case; determining, by the at least one device associated with the slice selection function, whether an evaluation condition for at least one new self-operation case has been met, wherein the at least one new self-operation case includes the at least one self-operation case; sending, by the at least one device associated with the slice selection function, a request to at least one device associated with a management function, to evaluate the at least one new self- operation case in response to determining that the evaluation condition has been met; receiving, from the at least one device associated with the management function, evaluation results; and learning the evaluation results,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 21 and 27 are allowable. 
Claim 32, in view of the amendments and remarks filed 02/15/2022, the recited limitations, particularly “receive a request to evaluate at least one self-operation case, wherein the request is associated with a reselection decision for at least one device; evaluate the at least one self-operation case with wider context information, when compared to the context information associated with the at least one device; and send the evaluation results of the at least one self-operation case,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 32 is allowable.
Claims 22-26, 28-31, and 33-36 are allowable for the same reasons by virtue of their dependency on Claims 21, 27, and 32, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641